                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

JOHN SEASTRAND, an individual,

                        Plaintiff,

v.                                                   MEMORANDUM DECISION AND
                                                     ORDER DENYING PLAINTIFF’S
U.S. BANK, N.A., a nationally chartered              MOTION FOR LEAVE TO FILE AN
bank; RALPH PACE, an individual acting in            OVERLENGTH MEMORANDUM IN
                                                     OPPOSITION TO SUMMARY
his official capacity as an officer and              JUDGMENT
employee of U.S. BANK, N.A.; JACKLYN
W. MILLER, GARY S. MILLER, JAY M.
MINNICK, individuals; MILLER
DEVELOPMENT COMPANY, INC., a Utah
corporation; MILLER MINNICK                          Case No. 2:17-CV-214 TS
ASSOCIATES I, LLC and MILLWOOD
                                                     District Judge Ted Stewart
COMPANIES, LC, Utah limited liability
companies; and JOHN DOES 1-10

                        Defendants.


       This matter is before the Court on Plaintiff’s Motion for Leave to File an Overlength

Memorandum in Opposition to Defendant U.S. Bank’s Motion for Summary Judgement. For the

reasons discussed below, the Court will deny the Motion.

       Defendant filed its Motion for Summary Judgement on October 16, 2018. Under

DUCivR 7-1(3), Plaintiff’s memorandum in opposition was due within 28 days after receiving

service. However, Plaintiff requested and was granted an extension by the Court to file his

opposition by 4:30 p.m. on November 20, 2018. Plaintiff failed to file by that deadline. On

November 26, 2018, Plaintiff filed the Motion currently before the Court requesting leave to file

an overlength brief. However, Plaintiff has not sought permission to file his brief out of time.



                                                 1
       DUCivR 56-1(f) provides that

       Failure to respond timely to a motion for summary judgment may result in the court’s
       granting the motion without further notice, provided the moving party has established
       that it is entitled to judgment as a matter of law.

In the absence of a timely filed opposition from Plaintiff, the Court considers Defendant’s

Motion for Summary Judgement to be unopposed and will consider whether it has established

that it is entitled to judgement as a matter of law.

       Federal Rule of Civil Procedure 6(b)(1)(B) does allow the Court to extend a filing

deadline for “good cause” on a “motion made after the time has expired if the party failed to act

because of excusable neglect.” However, no such showing has been made. Without this

showing, the Court need not consider whether an overlength brief may be filed because no brief

may be filed without demonstrating good cause and excusable neglect. Therefore, the Court will

deny the Motion and strike all attached exhibits from the record.

       It is therefore

       ORDERED that Plaintiff’s Motion for Leave to File an Overlength Memorandum

(Docket No. 86) is DENIED. The documents attached to that Motion are STRICKEN.

       DATED this 29th day of November 2018.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




                                                   2
